       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 1 of 17



 1   Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
 2   Ian C. Beck, Bar #035599
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7876
 5   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 6   ibeck@jshfirm.com
 7   Attorneys for Defendants
 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
     Johnny Wheatcroft and Anya Chapman, as               NO. 2:18-cv-02347-MTL
11   husband and wife, and on behalf of minors J.W.
     and B.W.,                                            DEFENDANTS’ STATEMENT OF
12                                                        FACTS IN SUPPORT OF THEIR
                                            Plaintiffs,   MOTION FOR SUMMARY
13                                                        JUDGMENT
                   v.
14
     City of Glendale, a municipal entity; Matt
15   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
16   individual capacities; and Michael Fernandez, in
     his official and individual capacities,
17
                                          Defendants.
18
19
20
21
22
23
24
25
26
27
28


     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 2 of 17



 1                   Pursuant to Fed.R.Civ.P. 56, Defendants the City of Glendale, Matt Schneider,
 2   Mark Lindsey, and Michael Fernandez (“Defendants”) submit the following statements of
 3   fact in support of their Motion for Summary Judgment:
 4                   1.    A misdemeanor arrest warrant for Johnny Wheatcroft was outstanding
 5   on July 26, 2017. [Ex. 1, Wheatcroft Depo. at 344:19-345:5; Ex. 2, Tolbert Body Cam
 6   (“TBC”) at 04:42:30-04:42:411].
 7                   2.    On July 26, 2017, Glendale Police Officers were conducting intensive
 8   patrol due to increased crime reported in the area. [Ex. 3, Location History Report:
 9   CoG_WHEATCROFT 036854-036904; Ex. 4, Lindsey Depo. at 20:23-21:5, 22:1-21].
10                   3.    At approximately 7:30 p.m., Officers Matt Schneider and Mark Lindsey,
11   of the Glendale Police Department Neighborhood Response Squad (“NRS”), contacted the
12   occupants of a Ford Taurus in the parking lot of Motel 6 at 7116 N. 59th Avenue. [Doc. 35
13   at ¶ 13].
14                   4.    Schneider, who was driving, observed the Ford Taurus turn into the
15   Motel 6 without a turn signal. [Ex. 5, Schneider Depo. at 42:20-24, 95:3-96:1, 116:5-25,
16   140:12-17, 175:13-24; Ex. 4, Lindsey Depo. at 155:22-156:3, 223:11-13].
17                   5.    Schneider was the only occupant of the patrol vehicle who observed the
18   traffic violation, as Officer Lindsey did not observe the vehicle until after it was inside the
19   arches of the Model 6. [Ex. 4, Lindsey Depo. at 223:14-17].
20                   6.    The occupants of the Ford Taurus were Shawn Blackburn (driver),
21   Johnny Wheatcroft (front passenger) and Anya Chapman and minors J.W. and B.W (rear
22   passengers). [Ex. 4, Lindsey Depo. at 219:3-19; Ex. 6, Blackburn Depo. at 14:16-16:3].
23                   7.    Officers Schneider, Lindsey, and Fernandez all testified they did not
24   know any of the occupants of the vehicle before the incident at issue. [Ex. 5, Schneider
25   Depo. at 135:7-136:2, Ex. 4, Lindsey Depo. at 219:3-19; Ex. 7, Fernandez Depo. at 95:2-9].
26                   8.    The diver of the vehicle would later testify that he could not recall
27
             The time stamps referenced in Defendants’ Statement of Facts are the Axon Body 2
                 1

28   time stamps in the upper right hand corner of the each body-worn camera video.
                                                   1

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 3 of 17



 1   whether he used a turn signal or not. [Ex. 6, Blackburn Depo. at 161:17-25; Ex. 4, Lindsey
 2   Depo. at 222:16-21].
 3                 9.       Nor did anyone assert that a turn signal was used after the car was later
 4   stopped. [Ex. 8, Chapman Depo. at 346:7-347:3; Ex. 9, Schneider’s Body Cam (“SBC”) at
 5   02:31:50-02:31:56].
 6                 10.      As the car pulled into Motel 6, it headed to a parking space, but then
 7   quickly backed into another, hiding its license plate from the officers’ view. [Ex. 5, Schneider
 8   Depo. at 141:17-19; Ex. 4, Lindsey Depo. at 157:2-12, 179:7-23, 215:12-20, 238:12-25].
 9                 11.      Schneider and Lindsey knew the Motel 6 was a high crime area
10   “notorious” for having stolen vehicles, drug activity, gang violence, and other illicit activity.
11   [Ex. 3, Location History Report: CoG_WHEATCROFT 036854-036904; Ex. 4, Lindsey
12   Depo. at 143:7-11, 213:3-7; Ex. 5, Schneider Depo. at 47:15-24; Ex. 10, McDaniel Depo. at
13   145:16-146:7; Ex. 2, TBC at 4:24:15-16].
14                 12.      The Glendale Police Department engaged in a blanket trespass
15   agreement which gives every police officer from the Glendale Police Department authority to
16   act as an agent of the Motel 6 in enforcing the trespassing laws on the property. [Ex. 11,
17   WHEATCROFT000036-48; Ex. 4, Lindsey Depo. at 143:7-144:7, 213:3-7; Ex. 5, Schneider
18   Depo. at 47:15-24; Ex. 10, McDaniel Depo. at 146:14-147:5].
19                 13.      This agreement, of which Officers Schneider and Lindsey were aware at
20   the time of the incident, gave the Officers the right to make contact with individuals at the
21   Motel 6 to verify they were guests and make an arrest at the motel without contacting motel
22   management. [Ex. 11, WHEATCROFT000036-48; Ex. 5, Schneider Depo. at 106:13-15;
23   Ex. 4, Lindsey Depo. at 143:7-144:7].
24                 14.      Officers Schneider and Lindsey both approached the Ford Taurus.
25   [Ex. 9, SBC at 2:31:33-2:31:39; Ex. 12, LBC at 2:31:43-2:31:59; Ex. 5, Schneider Depo. at
26   142:22-143:7; Ex. 4, Lindsey Depo. at 162:10-15].
27                 15.      As the officers approached, both the driver’s side door and driver’s side
28   passenger door were open, which put Lindsey on guard for officer safety issues. [Ex. 12,
                                                    2

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 4 of 17



 1   Lindsey Body Cam (“LBC”) at 2:31:47; Ex. 4, Lindsey Depo. at 251:4-25, and Ex. 13, Motel
 2   6 Surveillance Video at 18:29:06].
 3                 16.     Schneider then approached the passenger side of the vehicle, while
 4   Lindsey approached the driver side. [Ex. 13, Motel 6 Surveillance Video at 18:28:56; Ex. 9,
 5   SBC at 2:31:34; Ex. 4, Lindsey Depo. at 168:6-8].
 6                 17.     As Schneider approached the passenger side of the vehicle, he noticed
 7   that Wheatcroft had his seatbelt over his shoulder, did not have it buckled, but and he was
 8   hugging the seat belt, which he believed was in violation of the seat belt law. [Ex. 5,
 9   Schneider Depo. at 103:13-104:13; 110:19-111:11].
10                 18.     Schneider would later testify that, after observing Wheatcroft without
11   his seat belt buckled, he asked for Wheatcroft’s ID because he believed he was in violation of
12   the seat belt laws under Title 28, under which he had a right to obtain. [Ex. 5, Schneider
13   Depo. at 145:9-20].
14                 19.     Schneider asked Wheatcroft if he was staying at the Motel 6, to which
15   he responded “not yet, about to get a room”; Schneider then asked if anyone had
16   identification. [Ex. 9, SBC at 2:31:34-2:32:12].
17                 20.     Wheatcroft said, “No.” [Ex. 9, SBC at 2:31:34].
18                 21.     Schneider then walked to the back of the vehicle to run the plate, [Ex.
19   13, Motel 6 Surveillance Video at 19:29:40; Ex. 9, SBC at 2:32:19-2:32:36; Ex. 5, Schneider
20   Depo. at 142:22-143:7], after which he returned to the passenger side where Wheatcroft was
21   sitting. [Ex. 13, Motel 6 Surveillance Video at 19:29:55; Ex. 9, SBC at 2:32:19-2:32:36].
22                 22.     Schneider then requested Wheatcroft’s name; Wheatcroft refused to
23   provide it and became increasingly agitated. [Ex. 9, SBC at 2:32:46-2:33:12; Ex. 5, Schneider
24   Depo. at 98:2-15, 103:5-8, 143:19-23].
25                 23.     At this point Schneider observed Wheatcroft being evasive, hunched
26   over, and attempting to reach his hand into his backpack at his feet. [Ex. 9, SBC at 2:32:37;
27   Ex. 4, Lindsey Depo. at 186:10-22; Ex. 14, Schneider Dec. at ¶ 6].
28                 24.     Schneider then commanded Wheatcroft to stop reaching into his
                                                    3

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 5 of 17



 1   backpack, as Wheatcroft already stated he did not have any identification and, therefore, had
 2   no reason to reach into his bag. [Ex. 9, SBC at 2:32:39; Ex. 5, Schneider Depo. at 98:16-
 3   99:20, 143:11-15; Ex. 4, Lindsey Depo. at 165:1-167:10].
 4                    25.   Wheatcroft then said “Oh, okay. I’m sorry.” [Ex. 9, SBC 2:32:38-
 5   2:32:41].
 6                    26.   Schneider and Lindsey repeatedly noted that Wheatcroft’s attempts to
 7   reach down toward his backpack at his feet caused them great concern for their safety;
 8   Fernandez noted that it would cause a safety concern, also. [Ex. 5, Schneider Depo. at
 9   98:16-99:20, 101:14-16, 143:11-15; Ex. 14, Schneider Dec. at ¶ 7; Ex. 4, Lindsey Depo. at
10   69:7-14, 78:24-79:24, 89:20-25, 166:5-16, 174:6-19, 255:23-256:14; Ex. 7, Fernandez Depo. at
11   185:9-186:9; Ex. 10, McDaniel Depo. at 114:8-17, 121:23-122:7, 151:22-152:19, 157:7-15].
12                    27.   While Officer Lindsey testified he was not in a position to see
13   Wheatcroft reach into the backpack, he could hear Schneider give Wheatcroft multiple,
14   repeated commands to stop reaching. [Ex. 12, LBC 2:32:46-2:33:33; Ex. 4, Lindsey Depo. at
15   165:1-167:10].
16                    28.   Indeed, Schneider testified he did not know what was in Wheatcroft’s
17   hands while he was reaching down. [Ex. 5, Schneider Depo. at 99:19-24, 100:5-9, 102:13-16,
18   146:25-147:5].
19                    29.   Despite these concerns and Schneider’s commands not to reach in his
20   backpack, Wheatcroft again turned away from Schneider and appeared to stick his hand
21   between the seat and center console. [Ex. 9, SBC at 2:33:22-2:34:14; Schneider Depo. at
22   147:12-148:22; 173:25-174:8; Ex. 4, Lindsey Depo. at 187:1-16, 189:20-190:7, 196:21-197:2].
23                    30.   Thus, while Wheatcroft was verbally stating he was complying with
24   Schneider’s commands, physically he was not. [Ex. 9, SBC at 2:32:39; Ex. 4, Lindsey Depo.
25   at 196:21-197:2, 199:2-10; Ex. 10, McDaniel Depo. at 107:7-23, 116:2-12, 124:10-14].
26                    31.   As this interaction was occurring, Lindsey spoke with the male driver,
27   Shawn Blackburn, who did not possess a valid driver’s license. [Ex. 4, Lindsey Depo. at
28   162:10-163:12; Ex. 12, LBC at 02:32:17-02:32:23].
                                                   4

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 6 of 17



 1                   32.   Blackburn later admitted he was driving on a suspended license and did
 2   not have insurance on the car. [Ex. 6, Blackburn Depo. at 130:6-21, 130:25-131:20].
 3                   33.   Lindsey permitted Anya Chapman, who was in the back seat, to step
 4   out of the vehicle due to the heat. [Ex. 4, Lindsey Depo. at 165:5-13; Ex. 9, SBC at 2:32:46].
 5                   34.   As Wheatcroft become more agitated, Lindsey asked the driver why his
 6   friend was so upset. [Ex. 12, LBC 02:33:33-02:33:35; Ex. 9, SBC at 2:33:23-2:34:06].
 7                   35.   For officer safety and the safety of those around them, including the
 8   minor children, Schneider opened the car door and attempted to remove Mr. Wheatcroft
 9   from the vehicle to maintain a safe eye on him for the duration of the traffic stop and to
10   conduct a pat down for weapons. [Ex. 9, SBC at 2:33:08-2:33:13; Ex. 5, Schneider Depo. at
11   102:7-103:1, 147:2-10, 149:2-9, 173:25-174:8; Ex. 4, Lindsey Depo. at 169:1-9, 195:3-24; Ex.
12   10, McDaniel Depo. at 104:20-105:7, 122:9-18, 150:2-11, 150:21-151:16; Ex. 14, Schneider
13   Dec. at ¶ 8].
14                   36.   Sgt. McDaniel would later note during his review of this incident, the
15   angle of Schneider’s body camera did not capture everything Officer Schneider was seeing,
16   including the entire movement of Wheatcroft’s hands during the confrontation. [Ex. 10,
17   McDaniel Depo. at 104:2-10, 106:12-16, 107:24-108:13, 110:8-16].
18                   37.   After the door opened Wheatcroft put his foot down outside the
19   vehicle without Schneider’s permission. [Ex. 9, SBC at 2:33:22].
20                   38.   As Sgt. McDaniel would later note, this caused Schneider to have
21   heightened awareness that Wheatcroft was going to get out of the vehicle before Schneider
22   was ready. [Ex. 10, McDaniel Depo. at 152:22-153:13; Ex. 14, Schneider Declaration at ¶ 9].
23                   39.   Schneider then placed Wheatcroft’s right arm in an escort hold to assist
24   him from the vehicle and prevent him from lunging back into the vehicle to grab something.
25   [Ex. 9, SBC at 2:33:21: Ex. 5, Schneider Depo. at 149:2-9; 152:11-153:2; Ex. 4, Lindsey
26   Depo. at 192:20-193:6].
27                   40.   Instead of cooperating with the officers, Wheatcroft immediately
28   displayed physical resistance, tensing his arm, and pulled away from Schneider. [Ex. 9, SBC
                                                   5

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 7 of 17



 1   at 2:33-21-2:33:59; Ex. 5, Schneider Depo. at 150:24-152:22; Ex. 4, Lindsey Depo. at 168:12-
 2   20].
 3                 41.    After feeling Wheatcroft tense his arm and pull away, Schneider asked
 4   Wheatcroft if he was going to fight and displayed his Taser to gain Wheatcroft’s compliance
 5   and to deter Wheatcroft from physically resisting. [Ex. 9, SBC at 2:33:28-2:33:53; Ex. 4,
 6   Lindsey Depo. at 191:17-23].
 7                 42.    Wheatcroft stated he was not going to fight and as a result Schneider
 8   deescalated the situation by re-holstered his Taser. [Ex. 9, SBC at 2:33:28-2:33:53; Ex. 10,
 9   McDaniel Depo. at 108:20-109:1].
10                 43.    However, after Schneider attempted to grab Wheatcroft’s wrist and
11   place him in a control hold, he began to shout profanities and actively resist Schneider’s
12   control hold and attempt to remove him from the vehicle. [Ex. 9, SBC at 2:33:55-2:34:19;
13   Ex. 14, Schneider Declaration at ¶ 10; Ex. 10, McDaniel Depo. at 116:2-12, 117:2-13].
14                 44.    Schneider repeatedly commanded Wheatcroft to stop tensing up, yet
15   despite Wheatcroft’s verbal denial that he was not, Schneider’s body camera clearly shows
16   striations in Wheatcroft’s right arm as he was tensing up and resisting Schneider’s control.
17   [Ex. 9, SBC at 2:33:55-2:34:19; Ex. 14, Schneider Declaration at ¶ 10; Ex. 10, McDaniel
18   Depo. at 154:9-155:9].
19                 45.    Schneider, upon feeling Wheatcroft’s arm tense in resistance to
20   Schneider’s attempted control, relayed to Lindsey that Wheatcroft was “gonna fight.” [Ex. 9,
21   SBC at 2:33:59; Ex. 4, Lindsey Depo. at 168:15-20, 200:15-21].
22                 46.    Officer Lindsey then came around from the driver side of the vehicle to
23   the front passenger door area to assist Schneider. [Ex. 9, SBC at 2:34:02-18; Ex. 12, LBC at
24   2:34:11; Ex. 13, Motel 6 Surveillance Video at 19:31:17-19:31:22; Ex. 4, Lindsey Depo. at
25   200:15-23, 256:15-257:10].
26                 47.    Around this time, Fernandez arrived on scene and was immediately
27   gestured over by Lindsey for assistance to the driver side door. [Ex. 13, Motel 6 Surveillance
28   Video at 19:31:19-19:31:20; Ex. 7, Fernandez Depo. at 103:1-105:1].
                                                   6

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 8 of 17



 1                    48.   Fernandez went to the driver side of the car as Lindsey was assisting
 2   Schneider. [Ex. 13, Motel 6 Surveillance Video at 19:31:29-19:31:32; Ex. 7, Fernandez
 3   Depo. at 104:20-105:1].
 4                    49.   While Schneider attempted to remove Plaintiff Wheatcroft from the
 5   vehicle while applying a control hold, Lindsey placed his Taser on Johnny Wheatcroft’s
 6   shoulder and warned him that if he continued to resist he would be tased. [Ex. 9, SBC at
 7   2:34:07; Ex. 12, LBC at 2:34:15; Ex. 4, Lindsey Depo. at 229:21-230:10].
 8                    50.   However, Wheatcroft continued to resist, despite this warning. [Ex. 9,
 9   SBC at 2:34:07-2:34:19; Ex. 12, LBC at 2:34:22-27].
10                    51.   Lindsey then used his Taser in short drive stun mode capacity twice, for
11   a total of only 0.4 seconds of combined completed connections, in an attempt to gain
12   compliance from, control of, and to avoid physical injury to Wheatcroft. [Ex. 12, LBC at
13   2:34:28-31; Ex. 9, SBC at 2:34:20; Ex. 4, Lindsey Depo. at 203:22-204:4, 231:8-11, 232:1-
14   235:5, 244:5-9; Ex. 15, Babic Report at 39].
15                    52.   Lindsey testified that his initial drive stun was ineffective because
16   Wheatcroft moved, so he reengaged with a second drive stun use. [Ex. 4, Lindsey Depo. at
17   234:20-235:5].
18                    53.   While Schneider and Lindsey attempted to detain Wheatcroft, Anya
19   Chapman, re-entered the vehicle and saw her husband struggling with the officers. [Ex. 9,
20   SBC at 2:34:17-2:34:27; Chapman Depo. at 377:11-13].
21                    54.   Chapman then obtained a plastic bag weighing 4.45 pounds that was
22   full of soda from the front passenger seat near Wheatcroft. [Ex. 8, Chapman Depo. at
23   381:11-15, 382:6-13; Ex. 39, CoG_WEATCROFT 000259].
24                    55.   Then, just as Lindsey drive stunned Wheatcroft, suddenly, intentionally,
25   and without any warning, Anya Chapman, who had re-entered the rear passenger
26   compartment of the vehicle and injected herself into the front of the vehicle between the
27   driver’s and front passenger’s seats, violently struck Officer Lindsey with a plastic bag filled
28   with soft drinks. [Ex. 13, Motel 6 Surveillance Video at 19:31:41-19:31:42; Ex. 12, LBC at
                                                    7

     9247766.1
       Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 9 of 17



 1   2:34:29-34; SBC at 2:34:20-35; Ex. 4, Lindsey Depo. at 204:7-11; Ex. 8, Chapman Depo. at
 2   70:3-21, 336:2-339:15].
 3                 56.    As a result of Anya’s assault, Lindsey was knocked unconscious and fell
 4   backward on the pavement on the passenger side of the vehicle. [Ex. 13, Motel 6 Surveillance
 5   Video at 19:31:42-19:31:44; Ex. 12, LBC at 2:34:34-2:35:40; Ex. 4, Lindsey Depo. at 246:16-
 6   248:13].
 7                 57.    From this point going forward Lindsey was no longer involved in the
 8   altercation involving Wheatcroft or the other passengers. As Lindsey’s body worn camera
 9   demonstrates, before and as backup officers arrived, Lindsey was trying earnestly to regain his
10   faculties and get up from the ground to assist Schneider. Realizing the seriousness of
11   Lindsey’s condition, Schneider repeatedly told him to stay down.      However, in his altered
12   state from the severe blow that Anya Chapman delivered to his head, Lindsey continued to
13   struggle, but was unable to assist either Schneider or any responding officer, other than to
14   provide instruction that Ms. Chapman was to be arrested for assaulting him. [Ex. 12, LBC at
15   2:34:34-2:35:40].
16                 58.    After observing Anya Chapman knock out Lindsey, Schneider then
17   stepped back and deployed his Taser (with probes) in an attempt to control the now out of
18   control situation. [Ex. 13, Motel 6 Surveillance Video at 19:31:45; Ex. 9, SBC at 2:34:25,
19   2:35:51-2:35:57; Ex. 14, Schneider Declaration at ¶ 11; Ex. 4, Lindsey Depo. at 205:11-17;
20   Ex. 10, McDaniel Depo. at 119:17-120:1, 166:11-168:23].
21                 59.    However, Schneider’s Taser was ineffective, as it should have
22   incapacitated Wheatcroft, but Wheatcroft was still able to move. [Ex. 9, SBC at 2:34:25-
23   2:34:30; Ex. 15, Babic Report at 37 (Figure 30), id. at 38 (CoG_Wheatcroft 059157-059158);
24   Ex. 4, Lindsey Depo. at 207:4-10, 208:13-16; Ex. 7, Fernandez Depo. at 81:23-82:12, 83:2-
25   11, 108:8-11, 110:13-111:3, 112:5-16, 188:3-16].
26                 60.    As the facts, video and unopposed expert analysis would later reveal,
27   one of Schneider’s probes did not properly connect with Wheatcroft and can be seen on the
28   ground, thereby making the use of his Taser in dart mode ineffective in incapacitating
                                                   8

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 10 of 17



 1   Wheatcroft. [Ex. 15, Babic Report at 37 (Figure 30), id. at 38-40 (CoG_Wheatcroft 059157-
 2   059158); Ex. 10, McDaniel Depo. at 155:16-23, 163:22-164:21, 167:7-168:23].
 3                   61.   Further, Defendants’ expert engineer Darko Babic, opined that
 4   Schneider’s Taser likely had a battery problem during the encounter. [Ex. 15, Babic Report at
 5   40, 42-43].
 6                   62.   Most important, Wheatcroft admitted that the dart mode Taser
 7   applications did not hurt him. [Ex. 2, TBC 5:11:06-5:11:16].
 8                   63.   In his post incident interview, Wheatcroft stated, “Fine tase me with
 9   those wires, they don’t hurt; they don’t hurt at all.” [Ex. 2, TBC 5:11:06-5:11:16 ].
10                   64.   After realizing that Lindsey was rendered unconscious, Fernandez came
11   around to assist Schneider with Wheatcroft from the driver side of the car. [Ex. 13, Motel 6
12   Surveillance Video at 19:31:44-19:31:48; Ex. 9, SBC at 2:34:37; Ex. 4, Lindsey Depo. at
13   208:13-16; Ex. 7, Fernandez Depo. at 81:23-82:12, 83:2-11, 122:15-22, 171:6-15, 187:12-23].
14                   65.   Fernandez then deployed his Taser after seeing Schneider’s Taser failed
15   to incapacitate Wheatcroft. [Ex. 7, Fernandez Depo. at 110:13-111:3, 123:2-16, 189:17-
16   190:6].
17                   66.   Fernandez did not see who struck Officer Lindsey, but he thought that
18   it was Wheatcroft (not Anya Chapman) who knocked Lindsey out. [Ex. 7, Fernandez Depo.
19   at 192:5-17].
20                   67.   Fernandez’s Taser completed its connection for 1.5 to 2 seconds. [Ex.
21   7, Fernandez Depo. at 175:23-177:17; Ex. 15, Babic Report at 48; Ex. 40, CoG_Wheatcroft
22   001669].
23                   68.   After Fernandez’s Taser use, Wheatcroft momentarily locked up. [Ex.
24   7, Fernandez Depo. at 111:4-24, 188:17-21].
25                   69.   Despite this, Fernandez still had difficulty handcuffing, but finally did
26   handcuff, the aggressively resisting Wheatcroft. [Ex. 9, SBC at 2:34:37-2:345:05; Ex. 7,
27   Fernandez Depo. at 112:17-19, 188:10-23; Ex. 10, McDaniel Depo. at 156:4-11; Ex. 16,
28   Fernandez Dec. at ¶¶ 8-13].
                                                     9

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 11 of 17



 1                  70.    After handcuffing Wheatcroft, he continued to thrash and resist officer
 2   control.    [Ex. 9, SBC at 2:36:01; Ex. 5, Schneider Depo. at 157:21-158:5; Ex. 7, Fernandez
 3   Depo. at 81:23-82:12, 83:2-11, 108:8-11, 169:8-24, 188:10-23; Ex. 16, Fernandez Dec. at ¶¶ 8-
 4   13].
 5                  71.    Thus, at about the exact same time as Fernandez handcuffed
 6   Wheatcroft, Schneider drive stunned Wheatcroft’s shoulder blade. [Ex. 9, SBC at 2:35:06;
 7   Ex. 16, Fernandez Dec. at ¶¶ 8-13].
 8                  72.    At this time, due to the fluidity of the situation, Schneider did not know
 9   that Fernandez had finally handcuffed Wheatcroft. [Ex. 5, Schneider Depo. at 155:4-12].
10                  73.    Fernandez then attempted to remove Wheatcroft from the car, at which
11   point Wheatcroft’s legs then became wrapped in his seatbelt. [Ex. 9, SBC at 2:35:22-2:35:36].
12                  74.    During this, one of the minor children reached forward and easily
13   removed the seatbelt from Wheatcroft’s legs. [Ex. 9, SBC at 2:35:34-36].
14                  75.    Wheatcroft was then laid on the ground. [Ex. 9, SBC at 2:25:37; Ex. 7,
15   Fernandez Depo. at 169:8-170:11].
16                  76.    While on the ground Fernandez attempted to place his body weight on
17   Wheatcroft to control him as he continued to struggle. [Ex. 9, SBC at 2:35:38].
18                  77.    It was at this time Wheatcroft noticed his wife, Anya Chapman being
19   taken into custody; at that time, Wheatcroft strenuously tried to get up and fight with the
20   officers. [Ex. 2, TBC at 4:54:02; Ex. 10, McDaniel Depo. at 148:7-149:2].
21                  78.    As seen on the body camera footage, Wheatcroft, now with renewed
22   vigor and anger, began kicking and striking the officers, including Schneider. [Ex. 9, SBC at
23   2:36:00-2:36:10; Ex. 14, Schneider Dec. at ¶ 12; Ex. 10, McDaniel Depo. at 148:7-149:2].
24                  79.    Just as this occurred as Schneider was momentarily distracted and was
25   attempting to address and calm down minor plaintiff B.W. [Ex. 9, SBC at 2:35:40-59].
26                  80.    Schneider then reflexively kicked back in response to Wheatcroft’s
27   strikes, pinned Wheatcroft’s legs to the ground, and commanded him to stop kicking. [Ex. 9,
28   SBC at 2:36:01-2:36:10].
                                                   10

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 12 of 17



 1                   81.    Wheatcroft refused to stop fighting, resulting in Schneider drive
 2   stunning Wheatcroft in the buttocks area while holding his right ankle. [Ex. 9, SBC at
 3   2:36:01-2:36:10].
 4                   82.    Schneider testified that he was aiming for Wheatcroft’s buttock or thigh
 5   when he tased Wheatcroft while he was on the ground. [Ex. 5, Schneider Depo. at 158:6-
 6   159:7; Ex. 10, McDaniel Depo. at 132:13-16].
 7                   83.    Schneider’s body camera also shows the Tasing did not occur on
 8   Wheatcroft’s genitals. [Ex. 9, SBC at 2:36:01-2:36:10].
 9                   84.    Even Anya Chapman and Wheatcroft could not see a Tasing of
10   Wheatcroft’s genitals in their review of the video. [Ex. 8, Chapman Depo. at 399:1-25; Ex.
11   1, Wheatcroft Depo. at 441:24-442:9].
12                   85.    Wheatcroft can then be seen rolling away from Schneider. [Ex. 9, SBC
13   at 2:36:01-2:36:10].
14                   86.    Schneider took out his Taser one last time and used forceful, verbal
15   commands telling Wheatcroft he was “done f**king around with you”, something known as
16   “shock language” commonly used by officers during violent encounters. [Ex. 9, SBC at
17   2:36:46-56; Ex. 17, McCelland Report at 33].
18                   87.    Wheatcroft then finally stopped fighting, went limp, and was arrested.
19   [Ex. 9, SBC at 2:36:56-2:37:32].
20                   88.    The entire rapidly evolving, dynamic, and chaotic encounter between
21   Wheatcroft and the officers lasted under three minutes. [Ex. 9, SBC at 2:33:28-2:36:09].
22                   89.    The officers would later testify this was a dynamic and fast-moving
23   situation that did not afford them time to think or deliberate. [Ex. 7, Fernandez Depo. at
24   112:23-113:7; Ex. 14, Schneider Dec. at ¶ 13; Ex. 18, Lindsey Dec. at ¶ 6, Ex. 16, Fernandez
25   Dec. at ¶ 6].
26                   90.    Moreover, as the facts would later reveal, due to a malfunctioning
27   Taser, Schneider’s dart mode and drive stun Taser uses were largely ineffective due to a
28   malfunctioning Taser. [Ex. 15, Babic Report at 42-43].
                                                    11

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 13 of 17



 1                 91.    Finally, in total, among all of the officers across the three-minute
 2   confrontation there were 4 drive stuns and 1-2 dart mode Taser applications. [Ex. 15, Babic
 3   Report at 38-42].
     Pursuant to [Doc. 114], Defendants Intend On Filing This Portion Under Seal.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                 98.    After Wheatcroft and Anya Chapman were placed under arrest, the
24   officers found methamphetamine in the vehicle. [Ex. 23, CoG_WHEATCROFT 000126,
25   000137, and 000138; Ex. 24, Lewis Depo. at 88:11-91:11; Ex. 8, Chapman Depo. at 387:8-
26   11; Ex. 6, Blackburn Depo. at 58:16-59:3, 82:25-83:20].
27                 99.    Shawn Blackburn was adamant that the meth found was not his. [Ex.
28   6, Blackburn Depo. at 59:10-60:15, 65:4-8].
                                                   12

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 14 of 17



 1                   100.   On July 31, 2017, the County Attorney filed charges of Aggravated
 2   Assault and Resisting Arrest on Anya Chapman and Johnny Wheatcroft. [Ex. 25,
 3   CoG_WHEATCROFT 036828-036833].
 4                   101.   On August 4, 2017, a Grand Jury was convened and “A True Bill”
 5   finding was sustained on Anya Chapman and Johnny Wheatcroft for Aggravated Assault and
 6   Resisting Arrest. [Ex. 26, CoG_WHEATCROFT 036851-036853].
 7                   102.   Despite the Grand Jury’s indictment of Wheatcroft, on October 3,
 8   2017, the Maricopa County Attorney chose not to prosecute Wheatcroft and dismissed the
 9   complaint against him without prejudice. [Ex. 27, CoG_WHEATCROFT 036906].
10                   103.   On October 25, 2017, Anya Chapman pled guilty to aggravated assault,
11   a class 4 felony. [Ex. 28, Maricopa County Superior Court Minute Entry re Plea Agreement
12   CoG_WHEATCROFT 036803-036804, Ex. 8, Chapman Depo. at 343:19-344:8].
13                   104.   The City of Glendale has various police policies governing the traffic
14   stops, the use of force, and de-escalation training. [Ex. 29, General Order 23.00, Response
15   to Resistance CoG_WHEATCROFT 000427-000462; Ex. 10, McDaniel Depo. at 54:11-22,
16   55:15-21, 71:7-18].
17                   105.   The City regularly trains its officers on these policies.     [Ex. 10,
18   McDaniel Depo. at 54:11-22, 55:15-21; Ex. 30, St. John Depo. at 19:7-12; Ex. 31, Blanco
19   Depo. at 15:23-16:11, 26:13-27:8, 30:2-9, 31:19-32:8, 83:5-18; Ex. 32, Montgomery Depo. at
20   18:15-19:24, 86:15-17, 94:17-21, 106:4-10; Ex. 33, LaBrant Depo. at 16:9-17:12, 41:4-15,
21   176:3-18; Ex. 34, Training Records].2
22                   106.   As relevant to this action, Officers Schneider, Lindsey, and Fernandez
23   were all trained on these policies in the academy and received annual officer training. [Ex. 5,
24   Schneider Depo. at 80:12-22; Ex. 4, Lindsey Depo. at 8:15-20, 31:16-34:16; Ex. 7, Fernandez
25
26            Defendants provide the Court with a sampling of training records demonstrating the
                 2
     regular annual training that the individual Defendant officers received by the City of Glendale
27   without unduly burdening the Court with thousands of pages of training records. Should the
     Court need further documentation, however, undersigned counsel is happy to provide the
28   Court with the full extent of the training records disclosed in this matter.
                                                   13

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 15 of 17



 1   Depo. at 24:14-25:5, 44:13-16; Ex. 34, Training Records; Ex. 30, St. John Depo. at 19:7-12,
 2   36:13-17, 37:23-38:11; Ex. 31, Blanco Depo. at 15:23-16:11, 26:13-27:8, 30:2-9, 31:19-32:8,
 3   83:5-18; Ex. 32, Montgomery Depo. at 18:15-19:24, 86:15-17, 94:17-21, 106:4-10; Ex. 33,
 4   LaBrant Depo. at 16:9-17:12, 41:4-15, 176:3-18].
 5                   107.    Officers Schneider, Lindsey, and Fernandez all testified that they were
 6   familiar with Glendale’s policies. [Ex. 5, Schneider Depo. at 81:6-15; Ex. 4, Lindsey Depo.
 7   at 74:4-10, 107:2-8 and121:22-128:18; Ex. 7, Fernandez Depo. at 74:11-18].
 8                   108.    The individual officers were also all POST approved officers. [Ex. 35,
 9   WHEATCROFT 059073; 059074, 059072].
10                   109.    The City of Glendale also regularly supervised the officers on a daily
11   basis. [Ex. 5, Schneider Depo. at 77:14-78:10; Ex. 30, St. John Depo. at 19:7-12, 56:11-57:1,
12   156:25-157:4, 197:16-201:13; Ex. 31, Blanco Depo. at 16:13-17:12; Ex. 32, Montgomery
13   Depo. at 47:9-16; Ex. 33, LaBrant Depo. at 11:11-12:21, 33:8-24, 39:11-20, 60:14-61:2,
14   115:18-22, 163:21-24, 164:6-8; Ex. 14, Schneider Declaration at ¶ 17; Ex. 18, Lindsey
15   Declaration].
16                   110.    Sergeant LaBrant was Schneider’s supervisor.         On the day of the
17   incident LaBrant was on vacation so Sergeant Rachel Bousman and Lieutenant Nicholas
18   Susurus responded to the scene to oversee the incident investigation. [Ex. 14, Schneider
19   Declaration at ¶ 14].
20                   111.    Prior to the incident at issue, Schneider, Lindsey and Fernandez were
21   never previously disciplined for any use of force. [Ex. 5, Schneider Depo. at 56:4-57:21; Ex.
22   4, Lindsey Depo. at 131:10-137:21; Ex. 7, Fernandez Depo. at 86:4-91:8; Ex. 33, LaBrant
23   Depo. at 173:8-24, 175:4-176:2, 190:4-21].
24                   112.    Indeed, none of the officers had any previous use of force issues prior
25   to their hiring with the City. [Ex. 36, CoG_WHEATCROFT 000605-000608 (Lindsey); Ex.
26   37, CoG_WHEATCROFT 000829-000831 (Schneider); Ex. 38, CoG_WHEATCROFT
27   001208-001211 (Fernandez)].
28                   113.    Following the incident giving rise to this action, the City also disciplined
                                                      14

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 16 of 17



 1   Officer Schneider for violating its use of force policy for using his Taser in drive stun mode
 2   on Wheatcroft’s shoulder just after he was handcuffed by suspending him for three days (30
 3   hours). [Ex. 5, Schneider Depo. at 52:12-25; 160:7-162:2].
 4                  114.    Wheatcroft himself testified that a Grand Jury indictment creates a
 5   presumption and demonstrates that probable cause existed for Wheatcroft’s arrest. [Ex. 1,
 6   Wheatcroft Depo. at 43:23-44:12, 48:11-14, 53:16-54:1].
 7                  115.    Schneider’s body camera clearly reveals Wheatcroft struggling with the
 8   officers for over 25 seconds before Lindsey came over to assist Schneider and initially drive
 9   stun Wheatcroft. [Ex. 9, SBC at 2:33:54-2:34:19].
10                  116.    Specifically, while Schneider held Wheatcroft’s right bicep and grabbed
11   onto Wheatcroft’s right wrist, Wheatcroft pushes his arm back and continues to fight with
12   Schneider’s attempt to control his right arm. [Ex. 9, SBC at 2:33:56-2:34:01].
13                  117.    Once Wheatcroft’s arm was behind his back he continued to struggle,
14   as you can see on Schneider’s body camera, Wheatcroft moved his arm back and forth, as
15   Schneider gave repeated commands to stop struggling and to relax. [Ex. 9, SBC at 2:34:01-
16   2:34:19; Ex. 12, LBC 2:34:09-2:34:16].
17                  118.    Lindsey warned Wheatcroft that he had a Taser on his shoulder. [Ex.
18   12, LBC at 2:34:16-23].
19                  119.    During Johnny Wheatcroft’s deposition, when asked about the factual
20   basis for his various claims against the Defendants he either could not provide specific facts
21   to support his claim or referred solely to the allegations made in his Second Amended
22   Complaint. [Ex. 1, Wheatcroft Depo. at 30-75; id. at 33-47 (§ 1983 First Amendment
23   retaliation); id. at 47-50 (§ 1983 wrong arrest); id. at 50-56 (malicious prosecution/familial
24   association); id. at 56-75 (Monell)].
25
26
27
28
                                                   15

     9247766.1
      Case 2:18-cv-02347-MTL Document 246 Filed 03/26/21 Page 17 of 17



 1                     DATED this 26th day of March, 2021.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By /s/ Joseph J. Popolizio
                                                     Joseph J. Popolizio
 5                                                   Justin M. Ackerman
                                                     Ian C. Beck
 6                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
 7                                                   Attorneys for Defendants
 8
                                    CERTIFICATE OF SERVICE
 9
                 I hereby certify that on this 26th day of March, 2021, I caused the foregoing
10
     document to be filed electronically with the Clerk of Court through the CM/ECF System
11
     for filing; and served on counsel of record via the Court’s CM/ECF system.
12
13
     Marc J. Victor
14   Jody L. Broaddus
     Attorneys for Freedom
15   3185 South Price Road
     Chandler, Arizona 85248
16   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
17   Attorneys for Plaintiffs
18
19
     /s/Karen Gawel
20
21
22
23
24
25
26
27
28
                                                   16

     9247766.1
